DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 11, 13, 15, 17, 20 and 21 are rejected under 35 U.S.C. 102 as anticipated by Ammann (6,280,124).

 	Regarding claims 1 and 20, Ammann teaches an actuator and control method for the actuator, comprising: 
a rotary motor (1 item 6) including a rotary mover (fig. 1, item 6r) with a rotational axis (fig. 1, axis generally denoted by K), the rotary mover being configured to rotate around the rotational axis (cols. 1-2, lines 65-47); and
a rotary stator (fig. 1, item 6s) that houses therein an upper end of the rotary mover in a direction of the rotational axis (see fig. 1, note that the “upper end” of the mover is being taken to be the upper half of the mover 6r, which is housed in the stator 6s), wherein a lower end of the rotary mover in the direction of the rotational axis is disposed outside of the rotary stator (see fig. 1, note that the mover 6r protrudes downwardly outward from stator 6r)
a spline member (fig. 1, item 7) including 
a first member (fig. 1, upper portion of spline 7 connected to rotary motor) that receives torque from the rotary mover to rotate around the rotational axis and that is coupled on the lower end of the rotary mover (see fig. 1, note that all of components 6s, 6r, 7c are coupled to each other, and thus first member, as defined above, is coupled to the lower end of the mover 6r, as can be seen. In fact, a portion of the first member even contacts mover 6r), and 
a second member (fig. 1, lower portion of spline member 7 connected to upper portion of linear mover) that reciprocates on the rotational axis (see fig. 1), and receives torque from the first member to rotate around the rotational axis (see fig. 1) 
a linear motor (fig 1, item 4) including
a linear mover (fig. 1, item 4n) that receives torque from the second member to rotate around the rotational axis (see fig. 1), and 
a linear stator (fig. 1, item 4s) that provides driving force along a direction of the rotational axis to the linear mover (cols. 1-2, lines 65-47); and 
an output part (fig. 1, every part of spindle after linear mover) to be driven by the rotary motor and the linear motor, the output part being disposed at an end of the linear mover (cols. 1-2, lines 65-47), 
the linear mover penetrating the linear stator in the direction of the rotational axis (see fig. 1), and the linear mover being configured to rotate around the rotational axis with respect to the linear stator (cols. 1-2, lines 65-47).
 	Regarding claim 3, Ammann teaches the actuator of claim 1, wherein the linear stator includes a permanent magnet, and the linear mover includes a coil (Ammann, cols. 1-2, lines 65-47) that makes magnetic force act on the permanent magnet (Ammann, cols. 1-2, lines 65-47).  	Regarding claim 5, Ammann teaches the actuator of claim 1, wherein the linear mover includes a permanent magnet, and the linear stator includes a coil that makes magnetic force act on the permanent magnet (Ammann, cols. 1-2, lines 65-47). 	Regarding claim 7, Ammann teaches the actuator of claim 1, the elastic member applies force to the linear mover from one end of the linear mover toward another end of the linear mover in the direction of the rotational axis (Ammann, cols. 1-2, lines 65-47).

Regarding claim 11, Ammann teaches the actuator of claim 5, wherein the linear mover and the second member are arranged in the direction of the rotational axis, and the linear mover and the second member are integrated (Ammann, see fig. 1). 	Regarding claim 13, Ammann teaches the actuator of claim 11, wherein the linear mover is a non-magnetic body (Ammann, see fig. 1, Note that the interior of rotor of linear motor is inside the magnets, and not magnetic itself). 	Regarding claim 15, Ammann teaches the actuator of claim 11, further comprising a guide part (Ammann, fig. 1, housing within which linear mover moves) of guiding the linear mover or the output part moving along the rotational axis (Ammann, see fig. 1). 	Regarding claim 17, Ammann teaches the actuator of claim 13, further comprising a guide part (Ammann, fig. 1) of guiding the linear mover or the output part moving along the rotational axis (Ammann, fig. 1).

Regarding claim 21, Ammann teaches the actuator of claim 1, wherein the rotary mover is provided with a first coupling which is coupled to the lower end of the rotary mover, and the first member is fixed to an outer cylinder member which is coupled to the first coupling (see illustration, Again, note that all components can be said to be “coupled to” all other components).


    PNG
    media_image1.png
    826
    608
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ammann in view of Kosmowski (4,869,626)
 	Regarding claims 9 and 10, Ammann teaches the actuators of claims 3 and 5, respectively. Amman does not teach wherein an elastic member of applyies force to the linear mover from one end of the linear mover toward another end of the linear mover in the direction of the rotational axis. Kozmowski teaches this (Kosmowski, col. 16, lines 32-33, springs). It would have been obvious to one of ordinary skill in the art at the time of invention to add the elastic member disclosed by Kosmowski to the device disclosed by Ammann because doing so would allow for the tool to be biased in a direction thereby serving as a shock absorbing element. 	
Response to Arguments
Applicant's arguments filed 1 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853